DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2021 has been entered.
 
Status of Claims
Applicant’s amendments filed 07/01/2021 have been entered.  Claims 1, 2, and 5-10 are pending and currently under consideration for patentability under 37 CFR 1.104.  Response to arguments found below.

Priority
The current Application is a Continuation of U.S. Application No. 14/966,151, which is itself a Continuation-In-Part of U.S. Application No. 13/084,789 and No. 13/314,371.  
It is noted that there is no support in Application No. 13/314,371 for claims 2 and 5-8.  Specifically, Application No. 13/314,371 does not teach any diameters of the probe or numbers of fibers within the probe.  Therefore, these claims will be treated with the priority date of 04/12/2011.

Claim Objections
MPEP 608.01(IV) states, “In order to minimize the necessity in the future for converting dimensions given in the English system of measurements to the metric system of 
Throughout the specification and claims, Applicant uses “mils” which are thousandths of an inch.  Applicant is required amend each recitation of dimensions to first recite the metric unit equivalent and then recite the English units, as set forth in the MPEP.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and all dependent claims thereof are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites inter alia, “a rigid hand piece having proximal and distal ends, a first open channel extending between the proximal and distal ends, and, a second open channel extending at a non-zero angle from a juncture in the first open channel and terminating at a wherein the juncture is located along the first open channel closer to the proximal end than the distal end”.  Applicant points to FIGS. 5 and 6 for support of this limitation.  However, turning to FIG. 5 for example:


    PNG
    media_image1.png
    429
    651
    media_image1.png
    Greyscale

The dashed line from the proximal end of the first open channel to the juncture is longer than the dotted line from the juncture to the distal end of the first open channel.  Therefore, Applicant’s recitation of “wherein the juncture is located along the first open channel closer to the proximal end than the distal end” is new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and all dependent claims thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite inter alia, “said first open channel includes a first reduced-diameter portion extending distally from the proximal end to a location closer to the junction than the proximal end, the first portion being defined by surrounding solid portions of the rigid hand piece.”  It is unclear if “a first reduced-diameter portion” is the same structure or a different structure as “the first portion.”  For the purposes of examination, “a first reduced-diameter portion” and “the first portion” will be considered the same structure, however correction is required.  Examiner suggests reciting “a first portion with a reduced diameter.”

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 6, 7, 9, and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Uram (U.S. 5,121,740) in view of Fritch et al. (U.S. 4,607,622), Biggs (U.S. 5,868,665), and Toriya et al. (U.S. 2005/0192480).
With respect to claim 1, Uram teaches a laser video endoscope for ophthalmologic surgery comprising:
a rigid hand piece and connector assembly (10/14/16) having proximal and distal ends;

wherein said laser guide fiber, said imaging component, and said illumination bundle extend proximally from said proximal portion of said probe and into said rigid hand piece and connector assembly (FIG. 1), with said laser guide fiber and said illumination bundle extending into a second channel (20).
As set forth above, Uram teaches a hand piece connected to a connector via a flexible cable, and as such does not teach a singular hand piece and connector unit.  Uram further does not explicitly teach the interior channel configuration of connector 16. Finally, Uram does not teach a blocking filter.
With respect to claim 1, Fritsch teaches a video endoscope for ophthalmologic surgery comprising:
a rigid hand piece (32) having proximal and distal ends and a juncture, wherein the juncture is located closer to the proximal end than the distal end (FIG. 2);
a hollow rigid probe (34) extending distally of the distal end of the hand piece, said probe having a distal portion and a proximal portion, said probe containing a laser guide fiber (via 66), an imaging component (62), and an illumination fiber bundle (64), wherein the laser guide fiber is adapted to transmit laser energy; and
a camera assembly (52) coupled to the proximal end of the hand piece (FIG. 2).
With respect to claim 1, Biggs teaches a video endoscope comprising:
a rigid hand piece (212) having proximal and distal ends, a first open channel extending between the proximal and distal ends, and a second open channel extending at a non-zero angle from a juncture in the first open channel and terminating at a hand piece surface, wherein the juncture is located along the first open channel (FIG. 4), and wherein said first open channel 
a hollow probe (214,216) extending distally of the distal end of the hand piece, said probe having a distal portion and a proximal portion, said probe containing an imaging component and an illumination fiber bundle (214B); and
a camera assembly (112, 112a, CCD camera) rigidly coupled to the proximal end of the hand piece (7:60-66);
wherein said imaging component and said illumination bundle extend proximally from said proximal portion of said probe and into said first open channel with said illumination bundle extending into said second open channel and with said imaging component extending through said juncture and said first portion to the proximal end (FIG. 4), said first portion being dimensioned to minimize lateral misalignment between said imaging component and said camera (intended use).
With respect to claim 1, Toriya teaches a laser video endoscope comprising a camera (48) coupled to an imaging component and a blocking filter (46) between said imaging component and said camera to block said laser energy (para [0047]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify the hand piece and connector assembly 10, 14, and 16 of Uram to utilize a single hand piece with connector means as taught by Fritch et al. because such a modification would be a simple substitution of one known hand piece and connector configuration for another well known hand piece and connector configuration, and such the result of such a substitution would have been predictable to one of ordinary skill in the art.
Further, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to utilize the internal cavities as taught by Biggs in the connector 16 of Uram since Uram teaches the imaging set of optical fibers 16 is separated from the other two sets of 
Finally, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify Uram to incorporate a blocking filter before the camera as taught by Toriya et al. in order to prevent damage to the sensor of the camera.
With respect to claim 2, Uram teaches said imaging component being approximately 14 mils (355.6 microns) in diameter (3:41-47).
However, Uram does not teach the laser fiber is 100 microns in diameter.
With respect to claim 2, Toryia et al. teaches a laser video endoscope wherein a laser fiber has a diameter in the range of 50 microns to 400 microns (para [0029]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the diameter of the Uram laser fiber because Toryia et al. clearly demonstrates that it was well known in the art to vary the overall size/diameter of the laser fiber to optimize the efficiency of the laser (para [0030] of Toryia et al.).
With respect to claim 6, Uram teaches a proximal portion of said probe has a length of 120 mils (3.048 mm) (3:48-50, Uram teaches the entire probe is 30 mm, therefore a “proximal portion” can include the proximal 3.048 mm of the probe)
With respect to claim 7, Toriya teaches the imaging component comprises a fiber optic bundle having 1000 to 100,000 fibers.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the number of fibers in the imaging component of Uram because Toryia et al. clearly demonstrates that it was well known in the art to vary the number of fibers to optimize the viewing capability of the device (see para [0033] of Toriya et al.).
With respect to claim 9, Uram teaches the probe is metal (3:26-29).
With respect to claim 10, Uram teaches an output of said imaging component is adapted to be transmitted to a remote display (3:20-25).

Claims 5 and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Uram (U.S. 5,121,740) in view of Fritch et al. (U.S. 4,607,622), Biggs (U.S. 5,868,665), and Toriya et al. (U.S. 2005/0192480) as applied to claim 1 above and further in view of Telfair et al. (U.S. 2008/0108981).
With respect to claim 5, Uram teaches a proximal portion of said probe has at least an approximately 35 mil (0.889 mm) outer diameter (3:26-29).
However, Uram does not teach a proximal portion of said probe has at least an approximately 5 mil thick sidewall.
With respect to claim 5, Telfair teaches a proximal portion of said probe has at least an approximately 5 mil (0.127 mm) thick sidewall (para [0037]).
With respect to claim 8, Uram teaches a laser endoscope as set forth above.  However, Uram does not teach 70 illumination fibers.
With respect to claim 8, Telfair et al. teaches the number of illumination fibers in an ophthalmic probe is dependent on the diameter of the probe, the diameter of other elements within the probe, and the diameter of the fibers themselves (para [0036]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify Uram to have 70 illumination fibers because such a modification is merely dependent on changing the size/proportion of the illumination fibers of Uram, and such a modification is generally recognized as being within the level of ordinary skill in the art (MPEP 2144.04(IV)(A)).

Response to Arguments
Applicant's arguments filed 07/01/2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Fritch et al. provides a separate body and housing, with a fiber optic split from the imaging fiber guide in the body located away from any proximal end of the imaging fiber guide, this is not persuasive at least because the claim defines the location of the juncture with respect to the first open channel in the rigid hand piece, not the fiber guide itself.
In response to Applicant’s argument that the proximity of the reduced-diameter portion to the juncture provides stability to the imaging component proximally of the juncture, which is not provided for in Biggs, Examiner respectfully disagrees. Biggs provides a reduced diameter portion that extends from the proximal end to a location closer to the juncture than the proximal end, therefore Biggs meets the amended language.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795